liPER CURIAM.
Writ granted.
The trial court erred in granting a partial summary judgment decreeing that plaintiff, Russell Coleman, was not an employee or a borrowed employee of Robicheaux Airboats, Inc. and not entitled to Jones Act seaman’s status as to Robicheaux. An employee may *453have more than one Jones Act employer. A partial summary judgment rejecting a theory of recovery is contrary to LSA-C.C.P. art. 1915 and promotes piecemeal litigation. Summary judgment on the issue of seaman’s status is generally inappropriate. McDermott International Inc. v. Wilander, 498 U.S. 337, 111 S.Ct. 807, 112 L.Ed.2d 866 (1991). There are disputed issues of material | afact precluding summary disposition of Russell Coleman’s claim of seaman’s status as to Robieheaux.
For the foregoing reasons, the writ is granted; the court of appeal judgment is reversed; the trial court judgment is vacated; and the case is remanded to the trial court for further proceedings.
REVERSED AND REMANDED.
LEMMON and KIMBALL, JJ., would grant and docket.